Citation Nr: 1829605	
Decision Date: 06/26/18    Archive Date: 07/02/18

DOCKET NO.  14-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entilement to a rating in excess of 70 percent for chronic depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


FINDINGS OF FACT

In an October 2015 statement and a May 2018 Informal Hearing Presentation (IHP), prior to the promulgation of a decision in the appeal, the Veteran indicated that he was withdrawing his appeal of entitlement to a rating in excess of 70 percent for chronic depressive disorder; there is no question of fact or law remaining before the Board in these matters.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

In an October 2015 statement and a May 2018 IHP, the Veteran withdrew his appeal concerning the issue of entitlement to a rating in excess of 70 percent for chronic depressive disorder.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.



ORDER

Entitlement to a rating in excess of 70 percent for chronic depressive disorder is dismissed.



____________________________________________
L. M.  BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs